DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Jones on October 27, 2021.
The application has been amended as follows: 
16.          An arrangement of a parking lock in a vehicle transmission, wherein the parking lock comprises:
a locking mechanism for locking and releasing a parking interlock gear (1); and
an actuating unit coupled to the locking mechanism via a coupling mechanism in order to actuate the locking mechanism between an interlock position and a release
position of the parking interlock gear (1),
wherein the parking lock is arranged on an intermediate plate (2) in a housing of the vehicle transmission,
wherein a parking lock cylinder (3) of the actuating unit is arranged in a recess (4) of the intermediate plate (2),
wherein a connecting rod (5) of the locking mechanism extends through a passage opening (6) of the intermediate plate (2),
wherein the connecting rod (5) engages into a housing-affixed guide sleeve (8) with an interlocking element (7) in order to actuate a locking pawl (9) of the parking interlock gear (1),
wherein the interlocking element (7) is axially movably mounted on the connecting rod (5),
wherein an end of an actuating piston (13) of the parking lock cylinder (3) of the coupling mechanism arranged on a selector shaft (36) of the coupling mechanism, and
wherein an end of the connecting rod (5)  of the coupling mechanism.
the prior art neither anticipates nor renders obvious an arrangement of a parking lock in a vehicle transmission as claimed. 
Regarding claims 11 and 15, the prior art does not show an arrangement where an actuating unit coupled to the locking mechanism via a coupling mechanism in order to actuate the locking mechanism between an interlock position and a release position of the parking interlock gear and a longitudinal axis of a parking lock cylinder and a longitudinal axis of a connecting rod of the locking mechanism extend approximately parallel to each other and to a swivel axis of the locking pawl.  
Regarding claim 16, the prior art does not show an arrangement having an end of an actuating piston of the parking lock cylinder is coupled to a first end of a two-sided lever of the coupling mechanism arranged on a selector shaft of the coupling mechanism, and an end of the connecting rod is coupled to a second end of the two-sided lever of the coupling mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658